DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
RESPONSE TO AMENDMENT
	Claim rejections based on prior art

		Applicant's arguments filed on 07/20/2022 with respect to claims 1-16 have been fully considered but are moot in view of newly cited reference.


REJECTIONS BASED ON PRIOR ART
Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,747,694. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 10,747,694 are similar in scope to claims 1-9 of the present application with only a few obvious wording variations.
Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.         Claims 1-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Han et al. (US pub. 2017/0249991), hereinafter, “Han”.

At the outset, Applicant is reminded that claims subject to examination will be given their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023,1027-28 (Fed. Cir. 1997). With this in mind, the discussion will focus on how the terms and relationships between the terms in the claims are met by the references.

2.         As per claim 1, Han discloses a computing system (computing system 100 of fig. 1) comprising: a processor assembly (processor 102-1) interconnected to a memory bus (interconnection 104); a memory-storage combine (hybrid storage 150), interconnected to the memory bus, adapted to allow access, through the memory bus, of a combination of different memory types [see paragraph 0019, which discloses “a “hybrid” memory product 150 (also referred to herein interchangeably as “hybrid” DIMM, “hybrid” memory, or “hybrid” memory) includes both non-volatile (e.g., NVM 130) and volatile memory (e.g., memory 114), and optionally related components and/or logic (such as portions of logic 120 and/or logic 125). The hybrid memory 150 communicates data to a processor core (e.g., one of the cores 106)”], wherein the combination of different memory types are connected to respective levels of controllers (memory controller 120 and NV controller logic 125) of a non-volatile dual-inline memory module (NVD) controller (combination of 120 and 125) (see fig. 1), wherein at least one of the combination of different memory types is connected to a mass storage via one of a plurality of different protocols of the NVD controller (see figs. 1 and 3); and a controller (a second processor, such as 102-2) that is arranged to address the combination of different memory types as part of a unified address space via the memory bus (see paragraphs 0026 and 0035).

 3.         As per claim 2, Han discloses “The computing system as set forth in claim 1” [See rejection to claim 1 above] wherein the combination of different memory types is organized in layers of memory in a manner in which at least one of the layers constitutes a final resting place for data employed by the processor (see paragraph 0033 and fig. 3). 

4.         As per claim 3, Han discloses further comprising a private connection for accessing a mass storage via one of the plurality of different protocols of the NVD controller (see fig. 3). 

5.         As per claim 4, Han discloses further comprising a backdoor interconnect that allows direct communication between external devices and the mass storage free of interconnection to the processor (see fig. 3). 

6.         As per claim 5, Han discloses wherein the combination of different memory types includes a random access memory (RAM) data storage and a non-volatile memory (see paragraph 0020). 

7.         As per claim 6, Han discloses wherein the RAM data storage defines an NVDIMM memory structure (see paragraph 0027). 

8.         As per claim 7, Han discloses wherein the NVDIMM memory structure includes Storage Class memory (see paragraph 0033).

9.         As per claim 8, Han discloses wherein the respective levels of controllers include at least a first layer NVD cache associated with DRAM and a second layer NVD cache having the Storage Class memory (see fig. 1 and paragraph 0033). 

10.         As per claim 9, Han discloses wherein the second layer NVD cache includes solid state drives (SSDs) (see paragraph 0020 and fig. 3). 

11.         As per claim 10, Han discloses a computing system (computing system 100 of fig. 1) comprising: a processor (processor 102-1) including a controller (core 1); interconnected to a control of an NVDIMM arrangement (hybrid storage 150) (see paragraph 0027) consisting of one or many modules (114 and 130) through a single memory bus (interconnection 104); a mass storage (drive, SSD; see paragraph 0020 and fig. 3) interconnected with the NVDIMM arrangement and that is addressable via the single memory bus that provides a final resting place for data passing between the processor, the NVDIMM arrangement and the mass storage (paragraphs 0026 and 0035 and fig. 3); the NVDIMM arrangement and the mass storage defining a memory combination (see fig. 3); and an interleaver and de-interleaver that places packets of the data so that they are interleaved to be distributed among one or many modules of the NVDIMM arrangement in an organized pattern and the retrieved data is de-interleaved from the organized pattern into an original arrangement in each of the processor and the mass storage (see paragraphs 0016 and 0046).

12.         As per claim 11, Han discloses wherein the interleaver and de- interleaver causes packets written to memory to become interleaved from the organized pattern in the processor and pass through the memory structures and be stored in the mass storage in the organized pattern (see fig. 3 and paragraphs 0016 and 0046).

13.         As per claim 12, Han discloses wherein the interleaver and de- interleaver causes packets read from the memory to become interleaved from the organized pattern in the mass storage and pass through the memory structures and be received by the processor in the organized pattern (see figs. 1, 3 and paragraphs 0016 and 0046).

14.         As per claim 13, Han discloses wherein the interleaver and de- interleaver is responsive to a position of each of the memory structures in an overall arrangement of memory structures so that the packets are interleaved and de-interleaved based upon the position of each of the memory structures in the arrangement (see fig 3 and paragraphs 0016 and 0046).

15.         As per claim 14, Han discloses a computing system (computing system 100 of fig. 1) comprising: a processor (processor 102-1) including a controller (core 1) interconnected to a control of an NVDIMM arrangement (hybrid storage 150) (see paragraph 0027) consisting of one or many modules (114 and 130) through a single memory bus (interconnection 104); a mass storage (drive, SSD; see paragraph 0020 and fig. 3) interconnected with the NVDIMM arrangement and that is addressable via the single memory bus that provides a final resting place for data passing between the processor, the NVDIMM arrangement and the mass storage (paragraphs 0026 and 0035 and fig. 3); the NVDIMM arrangement and the mass storage defining a memory combination (see fig. 3); and wherein the mass storage defines a root for a communication protocol topology connecting the mass storage to the NVDIMM arrangement (see paragraphs 0016 and 0046).

16.         As per claim 15, Han discloses wherein the protocol comprises at least one of PCIe, Compute Express Link (CXL), SATA, SAS, Ethernet, Infiniband®, SCSI, and iSCSI (see paragraph 0018).

17.         As per claim 16, Han discloses wherein the NVDIMM arrangement comprises NVDIMMs (see paragraph 0026).

CLOSING COMMENTS

Conclusion
    a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P.  707.07(i):

	a(1) CLAIMS REJECTED IN THE APPLICATION
	Per the instant office action, claims 1-16 have received a final action on the merits.
 THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

   b.  DIRECTION OF FUTURE CORRESPONDENCES
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ernest Unelus whose telephone number is (571) 272-8596. The examiner can normally be reached on Monday to Friday 9:00 AM to 5:00 PM. 

IMPORTANT NOTE
 
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner's supervisor, Mr. Idriss Alrobaye, can be reached at the following telephone number: Area Code (571) 270-1023.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/Ernest Unelus/
Primary Examiner
Art Unit 2181